UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  October 31, 2011 Item 1: Reports to Shareholders Annual Report | October 31, 2011 Vanguard Windsor TM Fund > Vanguard Windsor Fund returned about 4% for the 12 months ended October31, 2011. The fund trailed its benchmark and also slightly lagged the average return of peer funds for the period. > The fund rallied over the first half of the fiscal year but gave up ground in the second half amid widespread concern about the shaky global economy. > Energy and consumer discretionary holdings were major contributors to the fund’s returns, while materials stocks weighed most on performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 8 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard Windsor Fund Investor Shares 4.15% Admiral™ Shares 4.26 Russell 1000 Value Index 6.16 Multi-Cap Value Funds Average 4.35 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance October 31, 2010 , Through October 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Windsor Fund Investor Shares $12.56 $12.92 $0.170 $0.000 Admiral Shares 42.37 43.59 0.615 0.000 1 Chairman’s Letter Dear Shareholder, It was seemingly a tale of two stock markets for Vanguard Windsor Fund in the fiscal year ended October 31, 2011. En route to a return of about 4% for the period, Windsor rallied for the first six months before struggling in the second half amid growing concerns about the economic outlook both nationally and internationally. The fund’s overall performance lagged that of its benchmark, the Russell 1000 Value Index, and also slightly trailed the average return of multi-capitalization value funds. Windsor wasn’t helped by its value-oriented approach. Growth stocks outpaced their value counterparts over the 12 months as investors favored companies that seemed better positioned to thrive in a period of economic uncertainty. As is sometimes the case with Windsor’s deep-value approach, the advisors’ investment judgments were out of step with the market consensus. Its holdings in all but two sectors trailed those same sectors in the benchmark. If you own shares of the Windsor Fund in a taxable account, you may wish to review the fund’s after-tax returns presented later in this report. A positive finish to an anxious 12 months U.S. stock indexes ended the 12 months with solid returns, though the gains were shadowed by anxiety in a volatile period. This turbulence was so pronounced, in 2 fact, that a one-month change in the start date would have yielded a very different perspective on performance. For the 12 months through October 31, the broad U.S. stock market returned 7.67%. For the 12 months ended September 30, however, the return was a mere 0.31%. Volatility has been a theme in international markets, too. International stock markets returned a combined –4.66% as stock prices retreated in Europe. Prices also fell in the Pacific region’s developed economies and emerging markets, where growth has moderated. Unsteady yields reflected fast-changing sentiment Bonds produced strong returns, though as in the stock market, investor sentiment was volatile. The yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, began the 12 months at 2.61%. Yields drifted higher (and prices lower) as the economic expansion seemed to gather steam, then fluttered lower to close the period at 2.17%. The decline in Treasury yields (and rise in prices) was driven by Europe’s sovereign debt dramas, underwhelming economic reports, and a flight to safety that was prompted, paradoxically, by a rating agency’s decision to downgrade the U.S. government Market Barometer Average Annual Total Returns Periods Ended October 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 12.22% 0.54% Russell 2000 Index (Small-caps) 6.71 12.87 0.68 Dow Jones U.S. Total Stock Market Index 7.67 12.58 0.90 MSCI All Country World Index ex USA (International) -4.66 12.92 -0.37 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.00% 8.87% 6.41% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.78 8.31 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.15 1.53 CPI Consumer Price Index 3.53% 1.49% 2.33% 3 debt. Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken. Taxable investment-grade bonds returned 5.00% for the full 12 months. It’s important to note, of course, that as yields decline, the opportunity for similarly strong returns diminishes. The broad municipal market returned 3.78%. The returns on money market instruments hovered near 0%, consistent with the Federal Reserve Board’s target for short-term interest rates. Windsor encounters challenges and inhospitable climate Vanguard Windsor Fund’s value-oriented holdings produced subpar returns over the 12 months. Although the fund rallied about 12% in the period’s final month, its full-year return didn’t measure up to those of the broad stock market or its comparative standards. Windsor invests in out-of-favor companies its advisors anticipate will post better earnings and attract investor interest as the business cycle progresses, but hopes for improvement dimmed in the latter part of the year. Investors were worried about stubbornly high U.S. unemployment as well as the potential global fallout from the European debt crisis. The fund’s weak spots were especially evident in the materials sector. The troubled global economy reduced the demand for many commodities, and materials stocks tend to rise and fall Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Windsor Fund 0.33% 0.22% 1.28% The fund expense ratios shown are from the prospectus dated February 24, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the fund’s expense ratios were 0.39% for Investor Shares and 0.29% for Admiral Shares. The increase from the estimated expense ratios reflects a performance-based advisory fee adjustment. When the performance adjustment is positive, the fund’s expenses increase; when it is negative, expenses decrease. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Multi-Cap Value Funds. 4 according to those business cycles. Although the sector is one of Windsor’s smallest by weight, the fund’s stocks were hit particularly hard. The poorest performance came from the containers and packaging industry, but the paper and forest products, construction materials, metals and mining, and chemicals subsectors were also trouble spots. Energy stocks made a sizable contribution to Windsor’s result. The fund held several of the major integrated oil and gas firms, albeit at levels below those in the benchmark. These stocks rose, especially in the period’s first few months, as political turmoil in North Africa and the Middle East increased fear of oil shortages and drove up crude prices. The financial sector––Windsor’s largest––returned –3% as major diversified banks dealt with a seemingly never-ending stream of problems, including mortgage-related defaults, regulatory pressures, and poor investment banking results. Windsor’s insurance holdings posted good results, however, and prevented a worse showing. Consumer discretionary, health care, information technology, and consumer staples stocks added approximately 1 percentage point each to the fund’s return. Of that group, consumer staples produced the highest return. Tobacco and food products were bright spots for the fund. Total Returns Ten Years Ended October 31, 2011 Average Annual Return Windsor Fund Investor Shares 3.74% Russell 1000 Value Index 4.57 Multi-Cap Value Funds Average 3.93 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 You can find more information about Windsor’s performance and positioning in the Advisors’ Report, which follows this letter. A prior poor year can affect long-term performance The markets charted a tumultuous course over the past ten years, a period that included the middle of the dot-com bust, several years of economic expansion, the worst financial crisis since the Great Depression, and a gradual recovery that remains shaky. That continued comeback was in jeopardy through the spring and summer as the broad markets fell for five straight months before sprinting ahead again in October. Over the decade, the Windsor Fund registered an average annual return of 3.74%. This was lower than both the 4.82% average annual gain of the broad market, as measured by the Dow Jones Total Stock Market Index, and the annualized 4.57% result of the fund’s benchmark. It also slightly trailed the 3.93% average annual return of peer funds. While we counsel investors that it’s wise to evaluate fund performance over the long term, it’s important to note that a fund’s record can be heavily influenced by short-term results. Windsor’s ten-year results are clouded by its –44% return for the 2008 fiscal year, when the financial crisis and poor stock selection took a weighty toll, leaving the fund far behind its benchmark. Although the recent fiscal year also wasn’t one of the fund’s best, we are confident in the investment strategy and abilities of Windsor’s two advisors. The fund, which was launched in 1958, has experienced market conditions of every sort. Its search for underappreciated stocks can mean success for patient investors willing to endure the markets’ inevitable volatility. Contrarian approach can result in rewards The Windsor Fund has built its record and reputation by smartly identifying undervalued companies before the market. Quite often, this contrarian approach can result in outperformance. However, there are also times when the advisors’ beliefs either aren’t embraced or take longer than expected to be rewarded. While a long-term focus is vital for stock market investing, extra resolve is sometimes required when a fund’s strategy is based on holding out-of-favor stocks. Companies that seem like weeds one year can blossom into roses the next. Along with encouraging a long view, Vanguard advises building a portfolio that is diversified within and across asset classes and tailored to your unique risk tolerance, goals, and time horizon. Vanguard Windsor 6 Fund, with its experienced advisors and low costs, can play a useful role as an actively managed value fund in such a plan. Thank you for entrusting your assets to Vanguard. F. William McNabb III Chairman and Chief Executive Officer November 9, 2011 7 Advisors’ Report For the fiscal year ended October 31, 2011, the Investor Shares of Vanguard Windsor Fund returned 4.15%, while the lower-cost Admiral Shares returned 4.26%. Your fund is managed by two independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the period and of how the portfolio positioning reflects this assessment. These reports were prepared on November 16, 2011. Vanguard Windsor Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 69 8,148 Seeks to provide long-term total returns above both the Company, LLP S&P 500 and value-oriented indexes over a complete market cycle through bottom-up, fundamentally driven stock selection focused on deeply undervalued securities. AllianceBernstein L.P. 29 3,353 A value focus that couples rigorous fundamental company research with quantitative risk controls to capture value opportunities. Cash Investments 2 229 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor also may maintain a modest cash position. 8 Wellington Management Company, LLP Portfolio Manager: James N. Mordy, Senior Vice President and Equity Portfolio Manager The past year was a volatile one for equities, with a broad advance during the first half followed by a steep drop as adverse macro developments called into question the sustainability of the economic recovery. The market then surged in October on encouraging corporate earnings, slightly better economic data, and some movement toward resolution of the sovereign debt crisis in Europe. The S&P 500 Index returned slightly more than 8% for the period. Our performance fell short of the index, with most of the underperformance coming during the market’s corrective phase. Much like 2008, this was a period of extreme risk aversion on the part of investors. In such a climate, where no price is too high for safety and investors are unwilling to look past the immediate macro headwinds, our contrarian value investing style can be challenged. We did help cushion the downside by trimming back our cyclical exposure prior to the market slide. As sentiment improves, as we saw in October, we expect our performance relative to the broad market to improve. For the year, our best-performing sector was consumer staples. Japan Tobacco stood out, advancing more than 66%. Sales volume proved more resilient to tax-driven price hikes than most investors had feared, and the company navigated skillfully through a period of severe disruption caused by the earthquake. We also had positive results in the health care and consumer discretionary sectors. We overweighted health care, a relatively defensive sector that outperformed the S&P 500 for the period. And we had meaningful gains in our two HMOs, UnitedHealth and CIGNA, where premium increases have more than offset increased costs. The consumer discretionary sector outgained the broad index as consumer spending held up much better than the dismal confidence surveys suggested. Buck Holdings (Dollar General) management continues to execute brilliantly in a challenging retail environment, winning market share and successfully expanding its store base. Our worst-performing sector was industrials. Delta Air Lines stock dropped, returning –39% on a combination of adverse macro factors, and we trimmed our position size significantly. A swap of our successful John Deere holding into Fiat Industrial, which we believe offers more valuation upside, proved ill-timed given the escalating debt crisis in Europe. Materials was another difficult sector. We ran into a buzz saw with Sino-Forest, the leading forest products company in China, amid questions about the legitimacy of its accounting practices and timberland leases. We await the results of an ongoing independent investigation, which we believe could still validate a significant amount of the asset value. Owens-Illinois stock returned –28% for the year, initially 9 because of sluggish consumption of beverages globally and then because of operating inefficiencies as the company ramped up to meet improved demand. And finally, we were hurt by underweightings in utilities and REITs (two groups in which many investors have sought higher yields, but where we see little value), an overweighting in U.S. banks (which are in much better shape than they were during the 2008 liquidity crisis but are now at even better valuations), and by our decision not to chase certain fully valued “safety” stocks. During the year we were net buyers in financials and health care and net sellers in several of the more cyclical sectors, such as consumer discretionary, information technology, and energy. Recently, we have increasingly felt that a lot of bad news was being discounted and have begun to opportunistically push back into some more cyclical fare. Cooper Industries and Eaton Corporation are two diversified industrial companies with exposure to attractive opportunities, such as energy efficiency, power management, and oil and gas infrastructure, that we were able to buy at single-digit multiples of midcycle earnings. Occidental Petroleum had underperformed because of production shortfalls caused by temporary factors but, unlike its peers, it generates significant free cash flow, which allows for a reasonable dividend and some cushion should commodity prices weaken further. Recent economic data suggest that the U.S. economy continues to expand at a slow pace. This is threatened by the crisis in Europe, where we believe a worst-case outcome will be avoided, but not without more anguish and a long period of fiscal retrenchment. Corporate balance sheets are strong, with high profitability and ample free cash generation. The silver lining in a more subdued outlook for global economic growth is less inflationary pressure. This should allow many emerging market governments to loosen their monetary policies, which could further stimulate investors’ appetite for risk. We feel that we have tremendous value in our portfolio and that our discipline will produce rewards for shareholders over the long term. AllianceBernstein L.P. Portfolio Managers: Joseph G. Paul, Chief Investment Officer, U.S. Large-Cap Value Equities and North American Value Equities Gregory L. Powell, Director of Research, U.S. Large-Cap Value Equities Equities fell over the past 12 months as investors fled risk en masse amid growing fears that the European debt crisis and renewed economic weakness could push the global economy into recession. It was an especially brutal period for value stocks, which suffered one of the worst slumps in the past 40 years, surpassed only by the internet bubble burst and the depths of the 2008 market collapse. Reflecting its exposure to deep-value stocks, our portion of the Windsor Fund declined more than its value benchmark index. Investors are understandably drawing parallels between the current market turmoil and the global financial crisis of 10 2008. We see significant differences: The U.S. economy is still growing, companies are more profitable, and U.S. banks and households have repaired their balance sheets. Interest rates remain at historic lows, while deferred capital spending has created pent-up demand. We expect the global economic recovery to continue, although growth will be sluggish. Of course, until improvements materialize, stocks are likely to remain volatile, especially when unpredictable government policies are having such a big influence on macroeconomic outcomes. Nonetheless, we continue to believe that the current conditions are creating exceptional opportunities that will pay off in the long term. After the recent pullback, equities look very attractively valued, particularly versus bonds. The U.S. equity risk premium—the gap between the long-term expected return on stocks and 10-year Treasury yields—now matches the historical peak of early 2009, which turned out to be an excellent year for stocks. Extreme risk aversion has also created large price distortions—and ripe conditions for stock-picking. By our analysis, the discounts on the cheapest stocks versus the most expensive are on par with the levels of the peak of the financial crisis in early 2009, which marked the beginning of a strong rally in value stocks. We continued to increase the portfolio’s exposure to the large U.S. value opportunity, taking advantage of the indiscriminate sell-off among economically sensitive stocks to add to our energy, technology, and consumer positions. Our research insights give us a high degree of conviction in our forecasts and, hence, their upside potential. We expect these holdings to perform well even if economic growth remains muted, as these companies continue to benefit from leaner cost structures, solid competitive advantages, and restructuring initiatives that are just beginning to bear fruit. However, recognizing that markets are likely to remain unusually volatile in the near term, we also continue to emphasize companies with good shock absorbers—namely, strong current profitability and healthy balance sheets. Remarkably, we are finding high-quality stocks trading at similar or bigger discounts than those in early 2009—despite the vast improvement in profitability and balance-sheet quality since then. We understand that the portfolio’s recent performance is extremely unsettling. But we also strongly believe that when markets stop acting purely on macro concerns and gain the confidence to reward cheap stocks that offer strong cash flows and earnings, the portfolio can achieve the performance that you expect and that it has delivered over the long term. 11 Windsor Fund Fund Profile As of October 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWNDX VWNEX Expense Ratio 1 0.33% 0.22% 30-Day SEC Yield 1.62% 1.72% Portfolio Characteristics Russell DJ 1000 U.S. Total Value Market Fund Index Index Number of Stocks 158 656 3,749 Median Market Cap $24.6B $37.5B $30.4B Price/Earnings Ratio 12.8x 13.0x 14.9x Price/Book Ratio 1.6x 1.4x 2.1x Return on Equity 16.1% 13.7% 19.1% Earnings Growth Rate 4.9% 0.5% 7.2% Dividend Yield 2.2% 2.6% 2.0% Foreign Holdings 13.6% 0.0% 0.0% Turnover Rate 49% — — Short-Term Reserves 0.6% — — Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Value Market Fund Index Index Consumer Discretionary 13.4% 8.9% 12.4% Consumer Staples 7.4 7.8 10.1 Energy 12.5 12.5 10.7 Financials 19.9 25.3 15.1 Health Care 16.9 12.4 11.1 Industrials 7.9 9.0 10.9 Information Technology 14.3 9.1 19.3 Materials 3.7 2.7 4.3 Telecommunication Services 1.1 4.7 2.6 Utilities 2.9 7.6 3.5 Volatility Measures Russell DJ 1000 U.S. Total Value Market Index Index R-Squared 0.97 0.98 Beta 1.03 1.10 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Wells Fargo & Co. Diversified Banks 2.7% Comcast Corp. Cable & Satellite 2.6 Pfizer Inc. Pharmaceuticals 2.2 UnitedHealth Group Inc. Managed Health Care 2.0 ACE Ltd. Property & Casualty Insurance 2.0 Arrow Electronics Inc. Technology Distributors 2.0 Buck Holdings LP Private General Placement Merchandise Stores 1.9 JPMorgan Chase & Co. Diversified Financial Services 1.9 Cisco Systems Inc. Communications Equipment 1.7 Amgen Inc. Biotechnology 1.7 Top Ten 20.7% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated February 24, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2011, the expense ratios were 0.39% for Investor Shares and 0.29% for Admiral Shares. 12 Windsor Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2001, Through October 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Windsor Fund Investor Shares 4.15% -2.22% 3.74% $14,436 Dow Jones U.S. Total Stock Market Index 7.67 0.90 4.82 16,011 Russell 1000 Value Index 6.16 -2.05 4.57 15,637 Multi-Cap Value Funds Average 4.35 -1.66 3.93 14,697 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment Windsor Fund Admiral Shares 4.26% -2.11% 3.47% $70,236 Dow Jones U.S. Total Stock Market Index 7.67 0.90 4.31 76,178 Russell 1000 Value Index 6.16 -2.05 4.17 75,146 "Since Inception" performance is calculated from the Admiral Shares’ inception date for both the fund and its comparative standards. See Financial Highlights for dividend and capital gains information. 13 Windsor Fund Fiscal-Year Total Returns (%): October 31, 2001, Through October 31, 2011 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 10/23/1958 -3.53% -3.60% 2.71% Admiral Shares 11/12/2001 -3.42 -3.50 2.29 1 1 Return since inception. 14 Windsor Fund Financial Statements Statement of Net Assets As of October 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (13.1%) *,2 Buck Holdings LP Private Placement NA 228,277 Comcast Corp. 8,941,200 205,648 Home Depot Inc. 4,573,100 163,717 * Toll Brothers Inc. 6,637,800 115,763 Comcast Corp. Class A 4,090,100 95,913 TJX Cos. Inc. 1,353,100 79,738 Virgin Media Inc. 3,132,200 76,363 3 MDC Holdings Inc. 2,646,126 59,273 Kohl’s Corp. 1,100,800 58,353 Viacom Inc. Class B 1,107,440 48,561 Time Warner Cable Inc. 693,800 44,188 * General Motors Co. 1,654,700 42,774 Lowe’s Cos. Inc. 1,611,900 33,882 * TRW Automotive Holdings Corp. 735,800 30,977 Lear Corp. 628,000 29,460 * Ford Motor Co. 2,363,000 27,600 Macy’s Inc. 787,900 24,055 * DIRECTV Class A 527,300 23,971 News Corp. Class A 1,277,300 22,378 Gannett Co. Inc. 1,632,909 19,089 * NVR Inc. 29,370 18,878 * Big Lots Inc. 456,000 17,187 McGraw-Hill Cos. Inc. 389,900 16,571 * GameStop Corp. Class A 481,400 12,309 Foot Locker Inc. 508,085 11,107 Limited Brands Inc. 231,900 9,905 Newell Rubbermaid Inc. 538,540 7,970 CBS Corp. Class B 306,100 7,900 1,531,807 Consumer Staples (7.2%) Japan Tobacco Inc. 31,044 155,163 Tyson Foods Inc. Class A 6,780,300 130,860 Molson Coors Brewing Co. Class B 3,087,300 130,716 CVS Caremark Corp. 3,373,500 122,458 Market Value Shares ($000) Procter & Gamble Co. 786,400 50,322 Archer-Daniels-Midland Co. 1,736,800 50,263 Lorillard Inc. 450,700 49,874 Altria Group Inc. 1,764,100 48,601 Kroger Co. 1,528,900 35,440 * Constellation Brands Inc. Class A 1,479,000 29,905 * Smithfield Foods Inc. 723,800 16,546 Reynolds American Inc. 203,200 7,860 ConAgra Foods Inc. 250,000 6,333 Philip Morris International Inc. 83,600 5,841 840,182 Energy (12.2%) ^ Statoil ASA ADR 5,383,700 136,907 * Southwestern Energy Co. 3,050,900 128,260 Chevron Corp. 1,147,800 120,576 Apache Corp. 1,183,300 117,892 Canadian Natural Resources Ltd. 2,805,200 99,164 Noble Corp. 2,737,800 98,396 Inpex Corp. 14,441 95,341 ConocoPhillips 1,328,900 92,558 Consol Energy Inc. 1,949,759 83,372 Occidental Petroleum Corp. 847,500 78,767 Anadarko Petroleum Corp. 881,400 69,190 BP plc ADR 1,493,500 65,983 Marathon Petroleum Corp. 1,521,750 54,631 Marathon Oil Corp. 1,643,500 42,780 Devon Energy Corp. 617,900 40,132 Exxon Mobil Corp. 480,800 37,546 Transocean Ltd. 558,100 31,895 * Weatherford International Ltd. 1,420,300 22,015 * McDermott International Inc. 952,000 10,453 1,425,858 Exchange-Traded Fund (0.8%) 4 Vanguard Value ETF 1,839,100 95,412 15 Windsor Fund Market Value Shares ($000) Financials (19.2%) Wells Fargo & Co. 12,346,200 319,890 ACE Ltd. 3,264,200 235,512 JPMorgan Chase & Co. 6,565,250 228,208 Ameriprise Financial Inc. 3,327,900 155,346 Unum Group 6,269,900 149,474 Citigroup Inc. 3,504,500 110,707 BB&T Corp. 4,637,000 108,228 BlackRock Inc. 646,100 101,948 Bank of America Corp. 14,370,800 98,153 Banco Santander Brasil SA ADR 10,577,100 96,252 Principal Financial Group Inc. 3,708,200 95,597 Weyerhaeuser Co. 5,151,200 92,619 Swiss Re AG 1,662,031 90,744 Invesco Ltd. 4,265,754 85,614 Everest Re Group Ltd. 933,500 83,940 Travelers Cos. Inc. 1,131,200 66,005 * E*Trade Financial Corp. 3,039,800 32,982 Moody’s Corp. 755,000 26,795 Legg Mason Inc. 702,900 19,330 * Berkshire Hathaway Inc. Class B 243,600 18,967 PNC Financial Services Group Inc. 284,300 15,270 Chubb Corp. 184,900 12,397 US Bancorp 400,000 10,236 XL Group plc Class A 170,700 3,711 2,257,925 Health Care (16.4%) Pfizer Inc. 13,279,900 255,771 UnitedHealth Group Inc. 4,927,000 236,447 Amgen Inc. 3,439,400 196,974 Merck & Co. Inc. 5,031,700 173,594 Medtronic Inc. 3,483,100 121,003 Daiichi Sankyo Co. Ltd. 5,796,000 112,585 CIGNA Corp. 2,526,100 112,007 Roche Holding AG 680,705 111,683 Johnson & Johnson 1,702,200 109,605 Covidien plc 1,777,700 83,623 McKesson Corp. 997,300 81,330 Teva Pharmaceutical Industries Ltd. ADR 1,951,800 79,731 WellPoint Inc. 969,800 66,819 AstraZeneca plc ADR 1,236,420 59,237 * Gilead Sciences Inc. 1,224,400 51,008 * HCA Holdings Inc. 2,121,600 49,752 * Health Net Inc. 650,000 18,063 Aetna Inc. 242,700 9,650 1,928,882 Industrials (7.6%) Pentair Inc. 3,235,000 116,298 Dover Corp. 2,041,700 113,376 Eaton Corp. 2,209,000 99,007 Cooper Industries plc 1,864,000 97,785 Market Value Shares ($000) * Delta Air Lines Inc. 11,112,200 94,676 Honeywell International Inc. 1,717,700 90,008 General Electric Co. 4,783,100 79,926 United Parcel Service Inc. Class B 891,600 62,626 * Fiat Industrial SPA 6,877,227 59,877 Northrop Grumman Corp. 594,900 34,355 Ingersoll-Rand plc 585,700 18,233 Tyco International Ltd. 258,800 11,788 CSX Corp. 333,900 7,416 Union Pacific Corp. 70,000 6,970 892,341 Information Technology (13.9%) *,3 Arrow Electronics Inc. 6,426,550 231,677 Cisco Systems Inc. 10,712,200 198,497 ASML Holding NV 3,918,200 164,290 Avago Technologies Ltd. 4,012,700 135,509 Texas Instruments Inc. 4,081,100 125,412 Western Union Co. 6,218,800 108,642 Microsoft Corp. 3,840,800 102,281 Linear Technology Corp. 2,709,000 87,528 Oracle Corp. 2,434,700 79,785 Accenture plc Class A 1,275,800 76,880 Hewlett-Packard Co. 2,596,665 69,097 Intel Corp. 2,508,700 61,564 Corning Inc. 2,652,500 37,904 Applied Materials Inc. 2,896,800 35,689 * Flextronics International Ltd. 5,145,800 33,782 * Lam Research Corp. 443,900 19,083 * Micron Technology Inc. 3,037,800 16,981 Visa Inc. Class A 150,400 14,026 * Dell Inc. 772,500 12,213 Advanced Semiconductor Engineering Inc. ADR 1,927,881 8,521 Motorola Solutions Inc. 169,400 7,947 Seagate Technology plc 231,331 3,736 1,631,044 Materials (3.6%) Potash Corp. of Saskatchewan Inc. 1,796,300 85,019 Rexam plc 14,310,633 79,325 * Owens-Illinois Inc. 3,916,000 78,633 LyondellBasell Industries NV Class A 2,123,300 69,772 Agrium Inc. 577,700 47,539 Incitec Pivot Ltd. 11,000,000 39,844 Dow Chemical Co. 655,000 18,261 *,^ Sino-Forest Corp. 3,223,900 3,521 421,914 Telecommunication Services (1.0%) CenturyLink Inc. 1,749,500 61,687 AT&T Inc. 1,974,700 57,879 119,566 16 Windsor Fund Market Value Shares ($000) Utilities (2.8%) PG&E Corp. 2,610,300 111,982 Northeast Utilities 1,723,900 59,595 DTE Energy Co. 730,000 38,041 CMS Energy Corp. 1,250,398 26,033 NV Energy Inc. 1,580,500 25,351 CenterPoint Energy Inc. 1,022,700 21,313 NiSource Inc. 868,400 19,183 Atmos Energy Corp. 549,700 18,866 American Electric Power Co. Inc. 150,000 5,892 326,256 Total Common Stocks (Cost $10,718,610) Temporary Cash Investments (1.9%) 1 Money Market Fund (0.2%) 5,6 Vanguard Market Liquidity Fund, 0.128% 25,271,034 25,271 Face Amount ($000) Repurchase Agreement (1.4%) Bank of America Securities, LLC 0.110%, 11/1/11 (Dated 10/31/11, Repurchase Value $167,501,000, collateralized by Federal Home Loan Mortgage Corp. 4.00%, 10/1/41 and Federal National Mortgage Assn. 3.09%, 3/1/41) 167,500 167,500 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.3%) Federal Home Loan Bank Discount Notes, 0.075%, 11/16/11 10,000 10,000 7 Federal Home Loan Bank Discount Notes, 0.025%, 12/9/11 2,500 2,500 Freddie Mac Discount Notes, 0.040%, 11/28/11 7,500 7,500 Freddie Mac Discount Notes, 0.035%, 12/27/11 10,000 9,998 29,998 Total Temporary Cash Investments (Cost $222,770) Total Investments (99.7%) (Cost $10,941,380) Other Assets and Liabilities (0.3%) Other Assets 150,834 Liabilities 6 (114,643) 36,191 Net Assets (100%) 17 Windsor Fund At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 14,298,090 Undistributed Net Investment Income 34,419 Accumulated Net Realized Losses (3,355,002) Unrealized Appreciation (Depreciation) Investment Securities 752,576 Futures Contracts 111 Foreign Currencies (47) Net Assets Investor Shares—Net Assets Applicable to 521,483,654 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 114,559,478 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $9,163,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 99.0% and 0.7%, respectively, of net assets. 2 Restricted security represents 1.9% of net assets. Shares not applicable for this private placement. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $12,655,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 8 Securities with a value of $24,999,000 have been segregated as initial margin for open futures contracts. 9 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 18 Windsor Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Dividends 223,172 Interest 2 470 Security Lending 2,353 Total Income 225,995 Expenses Investment Advisory Fees—Note B Basic Fee 16,442 Performance Adjustment 3,901 The Vanguard Group—Note C Management and Administrative—Investor Shares 15,594 Management and Administrative—Admiral Shares 5,915 Marketing and Distribution—Investor Shares 1,569 Marketing and Distribution—Admiral Shares 919 Custodian Fees 263 Auditing Fees 31 Shareholders’ Reports—Investor Shares 171 Shareholders’ Reports—Admiral Shares 80 Trustees’ Fees and Expenses 28 Total Expenses 44,913 Expenses Paid Indirectly (909) Net Expenses 44,004 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 1,131,645 Futures Contracts 26,190 Foreign Currencies and Forward Currency Contracts (10,374) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (784,637) Futures Contracts (3,978) Foreign Currencies (174) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $4,053,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $6,428,000, $271,000, and $51,573,000, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 19 Windsor Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 181,991 205,559 Realized Net Gain (Loss) 1,147,461 118,095 Change in Unrealized Appreciation (Depreciation) (788,789) 1,543,926 Net Increase (Decrease) in Net Assets Resulting from Operations 540,663 1,867,580 Distributions Net Investment Income Investor Shares (97,694) (126,673) Admiral Shares (73,770) (75,870) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (171,464) (202,543) Capital Share Transactions Investor Shares (1,510,081) (684,753) Admiral Shares 191,699 (113,168) Net Increase (Decrease) from Capital Share Transactions (1,318,382) (797,921) Total Increase (Decrease) (949,183) 867,116 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $34,419,000 and $24,065,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Windsor Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .184 .190 1 .197 .279 .298 Net Realized and Unrealized Gain (Loss) on Investments .346 1.586 1.486 (7.985) 1.782 Total from Investment Operations .530 1.776 1.683 (7.706) 2.080 Distributions Dividends from Net Investment Income (.170) (.186) (.223) (.289) (.301) Distributions from Realized Capital Gains — — — (2.015) (1.529) Total Distributions (.170) (.186) (.223) (2.304) (1.830) Net Asset Value, End of Period Total Return 2 4.15% 16.31% 18.22% -43.88% 11.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,736 $7,999 $7,610 $7,041 $14,490 Ratio of Total Expenses to Average Net Assets 3 0.39% 0.33% 0.33% 0.30% 0.31% Ratio of Net Investment Income to Average Net Assets 1.34% 1.59% 1 2.03% 1.91% 1.50% Portfolio Turnover Rate 49% 50% 61% 4 55% 40% 1 Net investment income per share and the ratio of net investment income to average net assets include $.036 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of 0.03%, (0.03%), (0.05%), (0.03%), and (0.01%). 4 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 21 Windsor Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .664 .685 1 .701 .999 1.085 Net Realized and Unrealized Gain (Loss) on Investments 1.171 5.348 5.020 (26.974) 6.019 Total from Investment Operations 1.835 6.033 5.721 (25.975) 7.104 Distributions Dividends from Net Investment Income (.615) (.673) (.791) (1.047) (1.085) Distributions from Realized Capital Gains — — — (6.798) (5.159) Total Distributions (.615) (.673) (.791) (7.845) (6.244) Net Asset Value, End of Period Total Return 4.26% 16.44% 18.38% -43.85% 11.38% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,994 $4,680 $4,203 $4,723 $9,770 Ratio of Total Expenses to Average Net Assets 2 0.29% 0.22% 0.20% 0.17% 0.19% Ratio of Net Investment Income to Average Net Assets 1.44% 1.70% 1 2.16% 2.04% 1.62% Portfolio Turnover Rate 49% 50% 61% 3 55% 40% 1 Net investment income per share and the ratio of net investment income to average net assets include $.120 and 0.29%, respectively, resulting from a cash payment received in connection with the merger of Schering-Plough Corp. and Merck & Co. in November 2009. 2 Includes performance-based investment advisory fee increases (decreases) of 0.03%, (0.03%), (0.05%), (0.03%), and (0.01%). 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 22 Windsor Fund Notes to Financial Statements Vanguard Windsor Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund’s use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. The fund had no open forward currency contracts at the end of the fiscal year. 23 Windsor Fund Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral, however such action may be subject to legal proceedings. 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. AllianceBernstein L.P. and Wellington Management Company, LLP , each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fees of each advisor are subject to quarterly adjustments based on performance for the preceding three years relative to a designated market index: for AllianceBernstein L.P., the Russell 1000 Value Index; and for Wellington Management Company, LLP , the S&P 500 Index. 24 Windsor Fund The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended October 31, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.13% of the fund’s average net assets, before an increase of $3,901,000 (0.03%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2011, the fund had contributed capital of $1,871,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.75% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. The fund’s custodian bank has also agreed to reduce its fees when the fund maintains cash on deposit in the non-interest-bearing custody account. For the year ended October 31, 2011, these arrangements reduced the fund’s management and administrative expenses by $908,000 and custodian fees by $1,000. The total expense reduction represented an effective annual rate of 0.01% of the fund’s average net assets. E . Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
